960 F.2d 1053
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Leourieta B. GLASS;  Oris J. Glass, Appellants,v.Clay M. ROGERS;  Steier & Kreikemeier, P.C.;  A. ThomasPokela, Appellees.
91-3506.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 25, 1992.April 22, 1992.

Before JOHN R. GIBSON, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
Oris Glass, bankruptcy debtor, and Leourieta Glass, spouse and creditor of debtor, appeal from the district court's1 order granting appellees' motion to strike the Glasses' notice of appeal from orders of the bankruptcy court2 and dismissing the appeal.  We agree with the district court that the notice of appeal from the bankruptcy court's orders was not timely filed;  therefore, the district court properly dismissed the bankruptcy appeal.   See Jacobson v. Nielsen, 932 F.2d 1272 (8th Cir. 1991) (per curiam) (affirming district court's dismissal of bankruptcy appeal for failure to file notice of appeal within ten days of entry of bankruptcy court's order as required by Bankruptcy Rules 8001 and 8002).


2
Accordingly, we affirm.



1
 The Honorable John Bailey Jones, Chief Judge, United States District Court for the District of South Dakota


2
 The Honorable Peder K. Ecker, United States Bankruptcy Judge for the District of South Dakota